275 S.W.3d 372 (2009)
Christopher LAND, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90922.
Missouri Court of Appeals, Eastern District, Division Four.
January 27, 2009.
Jo Ann Rothermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore-co-counsel, Jefferson City, MO, for respondent.
*373 Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Christopher Land appeals from the trial court's denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Land seeks to vacate his convictions for two counts of first-degree robbery, in violation of section 569.020 RSMo 2000,[1] three counts of armed criminal action, in violation of section 571.015, and one count of first-degree assault, in violation of section 565.050. Land was sentenced to twenty years in prison for each of the robbery charges and the assault charge, and ten years in prison for each of the three counts of armed criminal action, to be served concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's findings and conclusions are not clearly erroneous. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.